Citation Nr: 0533826	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to left knee disability.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had military service from November 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  In a June 1997 decision, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability.

2.  The evidence received since the Board's June 1997 
decision is cumulative or redundant of evidence previously of 
record and is not so significant that it must be considered 
to fairly decide the merits of the veteran's claims. 

3.  A right knee disability is not is not shown to have been 
caused or aggravated by a service-connected left knee 
disability.  

4.  A bilateral hip disability is not shown to have been 
caused or aggravated by a service-connected left knee 
disability.



CONCLUSIONS OF LAW
1.  The Board's June 1997 decision is final.  New and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee disability 
has not been received.  38 U.S.C.A. §§ 5108, 7104, 7108 (West 
2002); 38 C.F.R. §§ 3.156 (2001), 20.1100 (2005).
2.  A right knee disability is not proximately due to or the 
result of a service-connected left knee disability.  38 
C.F.R. § 3.310(a) (2005).
3.  A bilateral hip disability is not proximately due to or 
the result of a service-connected left knee disability.  38 
C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the instant claim was received in May 
2000, before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 2001, provided notice to the veteran 
of the evidence necessary to support his claims.  
Supplemental statements of the case dated in January 2003, 
April 2004, June 2005, and September 2005 also provided 
notice to the veteran of the evidence of record regarding his 
claims and why this evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in May 2002 and April 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate the claims and requested that he identify 
evidence supportive of the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  In addition, 
pertinent treatment records have been obtained, and the 
veteran has undergone a VA examination.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

New and Material Evidence 

The RO originally denied the veteran's claim of entitlement 
to service connection for internal derangement of the left 
knee in February 1954.  The RO determined that the evidence 
did not show that the veteran sustained any degree of 
advancement in pathology of the left knee in service.  It 
concluded that a left knee disability was not incurred in or 
aggravated by service.  

The evidence of record at the time of the February 1954 
rating decision included the veteran's service medical 
records.  An October 1950 induction examination report 
reflects that the veteran's bones, joints, muscles and gait 
had no significant abnormalities.  

A December 1951 consultation sheet indicates that the veteran 
was referred for a probable tear of his anterior cruciate 
ligament of the left knee.  He reported that in 1946, while 
playing football, he was blocked from the left side, and had 
suffered from continuous pain in his left knee since that 
time.  He denied locking or catching of the joint, but noted 
occasional buckling forward of the knee and a feeling that 
the knee will give away posteriorly.  The diagnosis was 
internal derangement of the left knee joint.  The examiner 
opined that the injury was a tear of the semilunar cartilage.  
He recommended that since the lesion existed prior to 
service, that the veteran be placed on profile.  

An examination for profile was subsequently conducted in 
December 1951.  An X-ray of the veteran's left knee revealed 
no evidence of bone or joint abnormality.  The examiner noted 
a football injury in 1946.  There was slight limitation of 
flexion of the left knee and some slight recurvatum on 
walking.  Crepitus was heard and felt.  The examiner opined 
that the veteran had an injury to his anterior cruciate 
ligament.  He concluded that the injury existed prior to 
service.

Upon hospitalization for treatment of a left hand injury in 
June 1952, examination of the left knee revealed increased 
extension and mobility due to a 1946 football injury.  Upon 
hospitalization for treatment of the veteran's left hand 
injury in September 1952, examination of the left knee 
revealed increased extension and mobility.  There was some 
instability of the left knee.  Upon separation examination in 
March 1953, internal derangement of the left knee, cartilage 
injury, was noted.

In a January 1954 medical certificate, a private physician 
reported that he had rendered the veteran treatment in March 
1951, when the veteran had complained of left knee 
tenderness.  The physician noted that no objective symptoms 
had been demonstrated.  No treatment was been recommended.

In a 1954 statement, an acquaintance of the veteran's 
reported that the veteran had returned home with a leg injury 
a few weeks after he had entered the Armed Forces.  He noted 
that the injury had caused the veteran to be lame for some 
time.

Upon VA examination in February 1954, the veteran reported 
that he had injured his left knee in 1946 while playing 
football.  He stated that he had reinjured the knee in a fall 
during basic training in December 1950.  Examination of the 
left knee revealed no tender points.  When the veteran stood 
on the left leg alone, there was mild discomfort deep within 
the left knee joint.  There was a five-to-seven degree genu 
recurvatum or "back knee."  A mild grating was felt on 
extreme flexion and extension, but the range of motion was 
normal.  There was mild discomfort in the left knee with 
rotary and right and left lateral bending motions of the leg 
upon the knee joint.  X-rays revealed no arthritic changes, 
loose bodies, or other abnormality in the knee articulation.  
The diagnosis was of internal derangement of the left knee, 
with an injury to the anterior cruciate ligament, and a 
history of a diagnosis of internal derangement of the left 
knee, with an injury to the medial cartilage.

The veteran submitted an application to reopen his claim in 
March 1995.  He indicated that he reinjured his left knee in 
basic training and that it had become much worse.

Evidence received in support of the veteran's March 1995 
claim to reopen includes a July 1995 private medical record, 
which indicates that the veteran's lower extremities were 
normal.  

In a January 1996 statement, the veteran's wife reported that 
the veteran had been in the Army hospital for treatment of 
his left hand and left knee on September 17, 1952.  She 
stated that the veteran still had a lot of problems with his 
left knee.

At a February 1996 hearing before the RO hearing officer, the 
veteran testified that, although he had pulled ligaments in 
the back of the knee while playing high school football, he 
had recovered from the injury at the time that he had entered 
the Army.  He reported that he had then injured the left knee 
in a fall in service, after which he had been removed from 
basic training and placed on light duty.  He stated that he 
had experienced knee weakness, pain, and swelling in service.  
He testified that he continued to experience the same 
symptoms that he had experienced in service at the time of 
the original knee injury.

In a June 1997 decision, the Board determined that new and 
material evidence to reopen the claim of entitlement to 
service connection for a left knee disability had not been 
received.  The Board noted that the medical evidence added to 
the record was not probative of the question concerning 
whether the veteran's left knee disability increased in 
severity during his period of active service.  It concluded 
that the veteran's testimony and statements, as well as a 
statement by his wife, was essentially consistent with his 
prior contentions and was thus cumulative.  

In December 1997, the veteran again requested to reopen his 
claim.  He described the problems he had with his left knee.  
He included a November 1997 private medical record which 
reflected his ongoing left knee complaints.  Degenerative 
joint disease of the knee was assessed.  

An August 2000 private treatment record indicates that the 
veteran had moderate to severe degenerative arthritis of all 
compartments of the left knee, as well as synovial thickening 
on the lateral aspect of the knee.

A November 2000 VA treatment record shows degenerative joint 
disease of the knee and chondrocalcinosis.  On subsequent 
orthopedics consultation, the veteran reported an injury 
during basic training when he fell onto his knee.  The 
assessment was chondrocalcinosis of the left knee and some 
patellofemoral arthritis.  

In March 2001 the veteran submitted a copy of the December 
1951 orthopedic consultation sheet.  In a written statement, 
the veteran asserted that although he had been injured in 
1946 playing football, he had recovered and played the next 
three years.  He stated that he was injured in basic training 
and that he was thereafter placed on limited duty.  

The veteran submitted additional private treatment records in 
October 2001.  Included was a November 1997 report indicating 
degenerative joint disease or the patellofemoral joint and 
the articular surface of the knee.

In July 2002 the veteran submitted a statement from J. T. P., 
a service colleague.  He stated that he and the veteran were 
in basic training together.  He indicated that the veteran 
had told him that he had fallen and that two other men fell 
on his left knee.  He noted that the veteran was on light 
duty thereafter and had a limp since that time.  

A September 2002 private treatment record shows an assessment 
of osteoarthritis.  Subsequent private treatment records 
reflect arthritis as well.

In October 2002 the veteran submitted a duplicate copy of the 
statement from 
J. T. P.  

In March 2004 the veteran submitted a statement from his 
wife, who described the veteran's symptoms.  She stated that 
the veteran slept little and had been on various pain 
medications.

The veteran underwent a VA examination in November 2004.  The 
examiner noted that he had reviewed the veteran's claims 
folders and his computerized medical record.  He noted that 
the veteran had a preexisting left knee injury prior to 
service.  The veteran claimed that his left knee was injured 
in recruit training.  The examiner noted that the veteran 
ambulated with a cane.  X-rays revealed osteoarthritis and 
chondrocalcinosis.  The diagnosis was left knee medial 
meniscus tear and anterior cruciate and anterior cruciate 
ligament instability, and bilateral degenerative joint 
disease of the knees.  The examiner opined that there was no 
evidence of aggravation of the preexisting left knee injury 
in service.  He indicted that the examination, X-ray and 
document review showed evidence of a natural progression of a 
preexisting condition.  

At the June 2005 hearing, the veteran testified that he had 
incurred in injury to his left knee in high school, but that 
he returned to finish the season.  He asserted that his left 
knee had been healthy when he entered the service.  He stated 
that his left knee had been injured during active service, 
and that he had been to sick call and received treatment.  He 
noted that he had been placed on light duty subsequent to the 
injury.

Generally, a claim which has been denied in an unappealed RO 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board observes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim to reopen was received in December 1997, 
the amended regulations are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the Board's June 1997 
decision includes private and VA treatment records, written 
statements from the veteran's wife and a friend, and the 
veteran's June 2005 testimony.  

The current treatment records show the existence of a current 
disability, which was in evidence at the time of the Board's 
June 1997 decision.  Therefore, this evidence is redundant of 
material that was in evidence at the time of the June 1997 
decision and is not considered new.

The wife's statement describes the veteran's current 
disability.  Accordingly, it is also redundant of evidence of 
record in June 1997 and is not considered new.

The statement from the veteran's friend indicates that the 
veteran told him of an injury, and that the veteran was 
subsequently placed on light duty.  However, it fails to 
demonstrate that the veteran's left knee disability was 
aggravated.  The Board notes that it is clear that the 
veteran was treated for knee complaints in service, so to 
this extent, the friend's statement is also redundant of 
evidence before the Board in June 1997, which included the 
veteran's service medical records.  

The veteran's June 2005 testimony also fails to demonstrate 
that his left knee disability was aggravated during service.  
His assertion that he had fully recovered from his 1946 
injury and that his knee was completely healthy on his 
induction into service was evidence that was before the Board 
in June 1997.

To the extent that the evidence discussed above has been 
offered in an attempt to establish that the veteran's left 
knee injury was aggravated by military service, the Board 
notes that such evidence constitutes, essentially, 
reiterations of the veteran's assertions made in connection 
with the prior (June 1997) denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as the veteran is not shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to whether he currently has residuals of injuries 
incurred during his active military service, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported lay statements, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The report of the VA examination conducted in November 2004 
is not new and material.  The examiner concluded that the 
veteran's left knee disability was not aggravated by his 
military service.  As such, the November 2004 examination 
report is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
June 1997 Board decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran's left knee disability was aggravated during 
his military service.  The Board appreciates the effort that 
he has invested in attempt to support his claim. However, the 
evidence added to the record since the Board's June 1997 
decision fails to support a finding that the veteran's left 
knee disability was aggravated during service.  As such, none 
of the evidence is new and material for the purpose of 
reopening the claim.

Service Connection for Right Knee and Bilateral Hip 
Disabilities

The veteran asserts that he has right knee and bilateral hip 
disabilities that have been caused by his left knee 
disability.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis will be granted service connection if it is 
manifest to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service-
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

As discussed above, the Board has determined that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
left  knee disability.   As such, the veteran's claims of 
entitlement to service connection for right knee and 
bilateral hip disabilities as secondary to the left knee 
disability must also fail, as they are premised on the 
assumption that the veteran's left knee disability is related 
to his military service.

The Board further notes that the veteran has not claimed that 
his current right knee and bilateral hip disabilities are 
directly related to his military service.  In any event, the 
November 2004 VA examiner concluded that the veteran's right 
knee and bilateral hip disabilities were not caused by his 
military service.  Therefore, service connection for these 
claimed disabilities on a direct basis is also not warranted.




ORDER

The application to reopen a claim of entitlement to service 
connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for bilateral hip 
disability is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


